



Exhibit 10.1


EXECUTION VERSION


AMENDMENT AND RESTATEMENT AGREEMENT
Dated as of May 4, 2016
THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of May 4,
2016 by and among Weatherford International plc, an Irish public limited
liability company (“WIL-Ireland”), Weatherford International Ltd., a Bermuda
exempted company (“WIL-Bermuda”), as the Borrower, Weatherford International,
LLC (“WIL-Delaware”), each financial institution listed on the signature pages
hereof as an Extending Lender (as defined below), JPMorgan Chase Bank, N.A.
(“JPMorgan”), in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), each of JPMorgan, Deutsche Bank AG New York Branch, The
Toronto Dominion Bank, New York Branch and Wells Fargo Bank, National
Association (“Wells Fargo”), as Issuing Banks (collectively, the “Extending
Issuing Banks”) and each of JPMorgan and Wells Fargo as Swingline Lenders
(collectively, the “Existing Swingline Lenders”) under the Existing Revolving
Credit Agreement (as defined below).
WHEREAS, WIL-Bermuda, WIL-Ireland, the Existing Lenders (as defined below), the
Administrative Agent, certain Issuing Banks and certain Swingline Lenders are
parties to that certain Credit Agreement dated as of October 15, 2010 (as
amended by that certain Amendment No. 1 to Credit Agreement, dated as of July
13, 2011, as further amended by that certain Amendment No. 2 to Credit
Agreement, dated as of August 6, 2012, as further amended by that certain
Amendment No. 3 to Credit Agreement, dated as of June 30, 2015, and as further
amended by that certain Amendment No. 4 to Credit Agreement, dated as of
February 1, 2016, the “Existing Revolving Credit Agreement”);
WHEREAS, WIL-Ireland and WIL-Bermuda have invited each Existing Lender (a)to
extend all or any portion of its Revolving Credit Commitment (and the Maturity
Date for its Revolving Credit Loans and other Revolving Credit Exposure) under
the Existing Revolving Credit Agreement (with respect to any Existing Lender,
its “Existing Revolving Credit Commitment”) and (ii) to provide a proportionate
Term Loan Commitment (as defined below) subject to its Existing Revolving Credit
Commitment being reduced by an amount that is at least equal to such Term Loan
Commitment (collectively, the “Extending Lender Transactions”);
WHEREAS, WIL-Bermuda desires to enter into that certain Term Loan Agreement (as
defined below) evidencing a new four-year senior secured term loan facility in
an aggregate principal amount of $500 million (the facility evidenced by the
Term Loan Agreement and the other Term Loan Documents (as defined below), the
“Term Loan Facility”), the proceeds of which must be used to prepay outstanding
Revolving Credit Loans as described herein;
WHEREAS, WIL-Bermuda desires to reduce the unused Commitments of each Existing
Lender that elects to become a Participating Lender in an amount that is at
least equal to such Extending Lender’s Term Loan Commitment; and




ACTIVE 214218818v.4



--------------------------------------------------------------------------------



WHEREAS, the parties hereto have agreed to amend and restate (i) the Existing
Revolving Credit Agreement (including all Exhibits and Schedules thereto) in the
form of the Amended Revolving Credit Agreement (as defined below) and (ii)
certain other Loan Documents;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.
1.Defined Terms.


(a)Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Existing Credit Agreement.
 
(b)As used in this Agreement:


“Existing Lender” shall mean any Lender party to the Existing Revolving Credit
Agreement immediately prior to the effectiveness of the Amended Revolving Credit
Agreement.
“Existing Required Lenders” means the “Required Lenders” under and as defined in
the Existing Revolving Credit Agreement, as determined immediately prior to the
effectiveness of this Agreement.
“Extending Lender” shall mean any Existing Lender with respect to and to the
extent of its “Extended Commitment” (under and as defined in the Amended
Revolving Credit Agreement).
“Non-Extending Lender” shall mean any Existing Lender with respect to and to the
extent of its “Non-Extended Commitment” (under and as defined in the Amended
Revolving Credit Agreement).
“Participating Lender” shall mean any Existing Lender that has agreed to
participate in the Extending Lender Transactions described in Section 2(a) of
this Agreement with respect to all or any portion of its Existing Revolving
Credit Commitment.
“Term Loan Agreement” means that certain Term Loan Agreement dated as of the
Signing Date by and among, WIL-Bermuda, as the borrower thereunder, WIL-Ireland,
the lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
the administrative agent thereunder.
“Term Loan Commitment” means, with respect to any “Lender” under and as defined
in the Term Loan Agreement, such Lender’s “Commitment” under and as defined in
the Term Loan Agreement.


2

--------------------------------------------------------------------------------



“Term Loan Documents” the “Loan Documents” under and as defined in the Term Loan
Agreement.
“Term Loans” means the “Loans” under and as defined in the Term Loan Agreement.
2.Election of Extending Lenders.


(a)By its execution below, each Lender identified as an Extending Lender on its
signature page hereto hereby acknowledges and agrees that:


(i)
such Lender has made an election to be, and shall upon the effectiveness of the
Amended Revolving Credit Agreement on the Amendment Effective Date become, an
“Extending Lender” under and as defined in the Amended Revolving Credit
Agreement, with all the rights and obligations of an Extending Lender
thereunder, with respect to and to the extent of its “Extended Commitment”
(under and as defined in the Amended Revolving Credit Agreement); and

(ii)
such Lender has made an election to be, and shall upon the effectiveness of the
Term Loan Agreement on the Amendment Effective Date become, a “Lender” under and
as defined in the Term Loan Agreement, with all the rights and obligations of a
“Lender” thereunder, with respect to and to the extent of its Term Loan
Commitment.

(b)each Non-Extending Lender shall, upon the effectiveness of the Amended
Revolving Credit Agreement on the Amendment Effective Date, be a “Non-Extending
Lender” under and as defined in the Amended Revolving Credit Agreement, with all
the rights and obligations of a Non-Extending Lender thereunder, with respect to
and to the extent of its “Non-Extended Commitment” (under and as defined in the
Amended Revolving Credit Agreement).


(c)Annex I hereto reflects each Existing Lender’s “Extended Commitment” (under
and as defined in the Amended Revolving Credit Agreement), “Non-Extended
Commitment” (under and as defined in the Amended Revolving Credit Agreement) and
Term Loan Commitment, in each case, on the Amendment Effective Date after giving
effect to the Specified Prepayment (as defined below) and Commitment Reduction
(as defined below).


3.Consent to Term Loan Facility. On the Amendment Effective Date, but
immediately prior to the effectiveness of the Amended Revolving Credit
Agreement, notwithstanding anything to the contrary in the Existing Revolving
Credit Agreement (including, without limitation, Section 8.03 thereof), the
Existing Required Lenders hereby consent to the Term Loan Facility, including
the execution and delivery of the Term Loan Agreement and the other Term Loan
Documents by the “Obligors” thereunder (with each term in quotations as defined
in the Term Loan Agreement).


4.Repayment of Loans; Reduction of Existing Revolving Credit Commitments of
Participating Lenders.


(a)Repayment of Revolving Loans. Immediately upon receipt of the proceeds


3

--------------------------------------------------------------------------------



of the Term Loans under the Term Loan Agreement, WIL-Bermuda shall prepay the
Revolving Credit Loans of the Existing Lenders ratably in accordance with
Section 2.08(a) and (b) of the Existing Revolving Credit Agreement (such
prepayment, the “Specified Prepayment”). The Existing Required Lenders hereby
waive any requirement of prior notice of such Specified Prepayment.


(b)Commitment Reduction. Immediately following the Specified Prepayment on the
Amendment Effective Date, notwithstanding anything to the contrary in Section
2.06(c) of the Existing Revolving Credit Agreement, the unused Commitment of
each Participating Lender shall be reduced by the amount necessary to reflect
the “Extended Commitment” (under and as defined in the Amended Revolving Credit
Agreement) of such Participating Lender as set forth on Annex I hereto, which
amount shall be no less than such Participating Lender’s Term Loan Commitment
(all such reductions being referred to collectively as the “Commitment
Reduction”). The Existing Required Lenders hereby waive any requirement of prior
notice of any such Commitment Reduction or any requirement that such Commitment
Reduction be made ratably among the Existing Lenders or the Extending Lenders,
as the case may be.


(c)Indemnification. For the avoidance of doubt, the Borrowers shall indemnify
all applicable Lenders for breakage costs incurred in connection with the
Specified Prepayment and the Commitment Reduction in accordance with Section
2.13 of the Existing Credit Agreement.


5.Amendment and Restatement of the Existing Revolving Credit Agreement and
Amendment of Certain Existing Loan Documents; Reaffirmation; Borrowings and
Reallocations.


(a)Effective on the Amendment Effective Date, the Existing Revolving Credit
Agreement (including the Exhibits and Schedules thereto) is hereby amended and
restated in its entirety to read as set forth in Annex II hereto (the “Amended
Revolving Credit Agreement”).


(b)Effective on May 4, 2016, Weatherford Liquidity Management Hungary Limited
Liability Company, a Hungarian limited liability company, and Weatherford
Capital Management Services Limited Liability Company, a Hungarian limited
liability company, have been removed as Borrowers under the Existing Credit
Agreement in accordance with Section 11.01(d) of the Existing Credit Agreement.


(c)Effective on the Amendment Effective Date, Wells Fargo shall no longer
constitute a Swingline Lender and Wells Fargo’s Swingline Sublimit shall be
terminated, all as reflected in the Amended Revolving Credit Agreement.


(d)The Existing Required Lenders hereby confirm the Administrative Agent’s
authority to enter into to such amendments to, amendments and restatements of,
or other modifications to the other Loan Documents on the Amendment Effective
Date that have been executed or delivered in connection with the Existing Credit
Agreement (including, without limitation, each Guaranty Agreement, the “Existing
Loan Documents”) as the Administrative Agent


4

--------------------------------------------------------------------------------



shall approve, in order to effect the transactions contemplated by the Amended
Revolving Credit Agreement.


(e)The amendment and restatement of the Existing Revolving Credit Agreement and
any Existing Loan Documents as contemplated hereby shall not be construed to
discharge or otherwise affect any Obligations of the Obligors thereunder accrued
or otherwise owing under the Existing Revolving Credit Agreement or Existing
Loan Documents that have not been paid, it being understood that such
obligations will be reevidenced as and constitute “Obligations” under and as
defined in the Amended Revolving Credit Agreement and the Amended Loan Documents
(as defined below) payable in accordance with the terms thereof. Without
limiting the foregoing, each of WIL-Bermuda, WIL-Ireland and WIL-Delaware hereby
agrees that on the Amendment Effective Date, the Existing Revolving Credit
Agreement and the Existing Loan Documents shall be amended and restated in their
entirety by this Agreement and the other amendments and restatements of, or
other modifications to the Existing Loan Documents that have been executed or
delivered (the “Amended Loan Documents”), and the Existing Revolving Credit
Agreement and such Existing Loan Documents shall thereafter be of no further
force and effect, except that WIL-Ireland, WIL-Bermuda, WIL-Delaware, the
Lenders and the Administrative Agent agree that (i) the incurrence by
WIL-Bermuda of “Obligations” under and as defined in the Existing Revolving
Credit Agreement (whether or not such “Obligations” are contingent as of the
Amendment Effective Date) shall continue to exist under and be evidenced by the
Amended Revolving Credit Agreement and the Amended Loan Documents, (ii) the
Existing Revolving Credit Agreement and Existing Loan Documents shall continue
to evidence the representations and warranties made by WIL-Bermuda, WIL-Ireland
and WIL-Delaware prior to the Amendment Effective Date and (iii) the Existing
Revolving Credit Agreement and the Existing Loan Documents shall continue to
evidence any action or omission performed or required to be performed pursuant
to the Existing Revolving Credit Agreement and the Existing Loan Documents prior
to the Amendment Effective Date (including any failure, prior to the Amendment
Effective Date, to comply with the covenants contained in the Existing Revolving
Credit Agreement and the Existing Loan Documents). This Agreement is not in any
way intended to constitute a novation of the obligations and liabilities
existing under the Existing Revolving Credit Agreement and the Existing Loan
Documents or evidence payment of all or any portion of such obligations and
liabilities.


(f)The amendments and restatements described herein shall not cure any breach
thereof or any “Default” or “Event of Default” under and as defined in the
Existing Revolving Credit Agreement and the Existing Loan Documents existing
prior to the Amendment Effective Date.


(g)From and after the effectiveness of the Amended Revolving Credit Agreement,
the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof” and words of similar import, as used in the Amended Revolving Credit
Agreement, shall, unless the context otherwise requires, refer to the Amended
Revolving Credit Agreement, and the term “Credit Agreement”, as used in the
other Existing Loan Documents, shall mean the Amended Revolving Credit
Agreement.


(h)The parties hereto hereby agree that Amended Revolving Credit Agreement shall
be dated as of the day on which the Amendment Effective Date occurs. The Amended


5

--------------------------------------------------------------------------------



(i) Revolving Credit Agreement attached hereto as Annex II (including any
Exhibits thereto) shall be deemed to be amended on the Amendment Effective Date
solely to incorporate such date in the appropriate locations (and the
Administrative Agent shall be authorized to modify the Amended Revolving Credit
Agreement to reflect such date).


6.Borrowings; Reallocation. If, after giving effect to the transactions
contemplated hereby on the Amendment Effective Date, Revolving Credit Loans and
Revolving Credit Exposure are not held by the Revolving Credit Lenders ratably
in accordance with their Extended Commitments and Non-Extended Commitments,
either (i) WIL-Bermuda shall make any necessary repayments and reborrowings of
existing Revolving Credit Loans or (ii) the Administrative Agent shall otherwise
administer any required assignment and reallocation of outstanding Revolving
Credit Loans and Revolving Credit Exposure ratably among the Revolving Credit
Lenders; provided that the Borrowers shall indemnify all applicable Lenders for
breakage costs in accordance with Section 2.13 of the Amended Revolving Credit
Agreement.


7.Assignment of Nordea’s Interest. On or after the Amendment Effective Date,
after giving effect to Section 5 and 6 above, and upon obtaining the outstanding
consent required pursuant to Section 11.05(b)(i)(C) of the Amended Revolving
Credit Agreement, Nordea Bank Norge ASA (“Assignor”) hereby irrevocably sells
and assigns to its Affiliate, Nordea Bank Finland Plc, New York Branch
(“Assignee”), and Assignee hereby irrevocably purchases and assumes from
Assignor, as of the later of the Amendment Effective Date and the date such
outstanding consent is obtained (a) all of Assignor’s rights and obligations in
its capacity as a Lender and an Extending Lender under the Amended Revolving
Credit Agreement and the other Amended Loan Documents to the extent related to
all of such outstanding rights and obligations of Assignor under the Amended
Revolving Credit Agreement and the other Amended Loan Documents and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Amended Revolving Credit Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to Section 7(a) and (b) hereof being referred to collectively as the
“Assigned Interest”). Notwithstanding the provisions of Section 11.05 of the
Amended Revolving Credit Agreement, the Assignor and the Assignee hereby agree
that an Assignment and Assumption Agreement shall not be required to be signed
in connection with such assignment; provided that the Assignor and Assignee
shall be subject to the terms of the Standard Terms and conditions for
Assignment and Assumption attached as Annex I to Exhibit A to the Amended
Revolving Credit Agreement and shall be bound by all terms, and shall be deemed
to make all representations and warranties, applicable to an “Assignor” or an
“Assignee” (as the case may be) therein with respect to the Assigned Interest.


8.Conditions of Effectiveness. This Agreement shall become effective as of the
first date (the “Signing Date”) on which:


(a)the Administrative Agent (or its counsel) shall have received from each of


6

--------------------------------------------------------------------------------



WIL-Ireland, WIL-Bermuda, WIL-Delaware, the Existing Required Lenders, any
Extending Lenders, each Extending Issuing Bank and each Existing Swingline
Lender, either a counterpart of this Agreement signed on behalf of such party or
written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement; and


(b)the representations and warranties of the “Agreement Parties” (as defined
below) in Section 10 shall be true and correct in all material respects (except
to the extent qualified by materiality or reference to Material Adverse Effect,
in which case such applicable representation and warranty shall be true and
correct in all respects) on and as of the Signing Date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Signing Date such representations and warranties
shall continue to be true and correct in all material respects (except to the
extent qualified by materiality or reference to Material Adverse Effect, in
which case such applicable representation and warranty shall be true and correct
in all respects) as of such specified earlier date.


9.Conditions of Amendment Effective Date. Sections 3 through 7 of this Amendment
shall only become effective on the date (the “Amendment Effective Date”) on
which each of the following additional conditions precedent have been satisfied
(in addition to the satisfaction of the conditions precedent described in
Section 8 above):


(a)WIL-Bermuda shall have paid all fees and expenses (including, to the extent
invoiced, reimbursement of fees and expenses of the Administrative Agent’s
counsels) in connection with this Agreement, the Amended Revolving Credit
Agreement, the Term Loan Agreement and each other transaction contemplated
hereby and thereby;


(b)the representations and warranties of the Agreement Parties in Section 10
shall be true and correct in all material respects (except to the extent
qualified by materiality or reference to Material Adverse Effect, in which case
such applicable representation and warranty shall be true and correct in all
respects) on and as of the Amendment Effective Date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Amendment Effective Date such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent qualified by materiality or reference to Material Adverse
Effect, in which case such applicable representation and warranty shall be true
and correct in all respects) as of such specified earlier date;


(c)the occurrence of the “Effective Date” under and as defined in the Amended
Revolving Credit Agreement; and


(d)the occurrence of the “Effective Date” under and as defined in the Term Loan
Agreement.


10.Representations and Warranties. To induce the other parties hereto to enter
into this Agreement, each of WIL-Bermuda, WIL-Ireland and WIL-Delaware (herein,
an “Agreement Party”) hereby represents and warrants on and as of the Signing
Date and the Amendment Effective Date:


7

--------------------------------------------------------------------------------





(a)Each Agreement Party has the corporate or other power and authority to
execute, deliver and perform its obligations hereunder and to consummate the
transactions contemplated hereby, and all such action has been duly authorized
by all necessary corporate, partnership or other proceedings on its part or on
its behalf.


(b)This Agreement has been duly and validly executed and delivered by or on
behalf of each Agreement Party and constitutes valid and legally binding
agreements of such Agreement Party enforceable against such Agreement Party in
accordance with the terms hereof, except as may be limited by bankruptcy,
insolvency, examinership, reorganization, moratorium, fraudulent transfer or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such enforceability is a
proceeding in equity or at law).


(c)No authorization, consent, approval, license or exemption of, or filing or
registration with, any Governmental Authority is necessary to have been made or
obtained by any Agreement Party for the valid execution, delivery and
performance by such Agreement Party of this Agreement or the consummation of the
transactions contemplated hereby, except those that have been obtained and are
in full force and effect.


(d)Neither the execution, delivery and performance by any Agreement Party of
this Agreement, nor compliance with the terms and provisions hereof, nor the
consummation of the transactions contemplated hereby (a) will breach or violate
any applicable Requirement of Law, (b) will result in any breach or violation
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien prohibited under the Existing
Credit Agreement or the Amended Revolving Credit Agreement upon any of its
property or assets pursuant to the terms of, (i) the “Existing Senior Notes” or
any “Existing Senior Notes Indenture” (each as defined in the Amended Revolving
Credit Agreement) or (ii) any other indenture, agreement or other instrument to
which such Agreement Party is a party or by which any property or asset of it is
bound or to which it is subject, except for breaches, violations and defaults
under clauses (a) and (b)(ii) that collectively for the Obligor Parties would
not have a Material Adverse Effect, or (c) will violate any provision of the
organizational documents or by-laws of such Agreement Party.


(e)No Default or Event of Default has occurred and is continuing.


11.Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


12.No Waiver; Loan Document. Except as expressly provided herein, the execution,
delivery and effectiveness of this Agreement (or any provision hereof) shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Existing Credit
Agreement or any Existing Loan Documents. This Agreement shall be, and shall be
construed and administered as, a Loan Document under the Existing Revolving
Credit Agreement immediately prior to the effectiveness of the Amended Revolving
Credit Agreement and, thereafter, under the Amended Revolving Credit Agreement.




8

--------------------------------------------------------------------------------



13.Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


14.Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


[Signature Pages Follow]




9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.


WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
 
 
By:
/s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President



WEATHERFORD INTERNATIONAL plc,
an Irish public limited company
 
 
 
 
By:
/s/ Bastiaan E. van Houts
Name:
Bastiaan E. van Houts
Title:
Assistant Treasurer



WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Mark M. Rothleitner
Name:
Mark M. Rothleitner
Title:
Treasurer







Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Extending Issuing
Bank, an Existing Swingline Lender and an
Extending Lender
 
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------



        


DEUTSCHE BANK AG NEW YORK BRANCH,
as an Extending Issuing Bank and an Extending
Lender
 
 
 
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Director
 
 
 
 
By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------



    
MORGAN STANLEY BANK, N.A., as an
Extending Lender
 
 
 
 
By:
/s/ Michael King
Name:
Michael King
Title:
Authorized Signatory



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as an Extending Lender
 
 
 
 
By:
/s/ Kevin Sparks
Name:
Kevin Sparks
Title:
Director



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an Extending Lender and
Extending Issuing Bank
 
 
 
 
By:
/s/ Robert Corder
Name:
Robert Corder
Title:
Director



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as an Extending
Lender
 
 
 
 
By:
/s/ Matthias Wong
Name:
Matthias Wong
Title:
Authorized Signatory



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





CITIBANK, N.A., as an Extending Lender
 
 
 
 
By:
Maureen P. Maroney
Name:
/s/ Maureen P. Maroney
Title:
Vice President



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as an Extending Lender
 
 
 
 
By:
/s/ Ronnie Glenn
Name:
Ronnie Glenn
Title:
Vice President



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------







STANDARD CHARTERED BANK, as an
Extending Lender
 
 
 
 
By:
/s/ Steven Aloupis
Name:
Steven Aloupis
Title:
Managing Director - Loan Syndications





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------







BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH, as an Extending Lender
 
 
 
 
By:
/s/ Cara Younger
Name:
Cara Younger
Title:
Director
 
 
 
 
By:
/s/ Mauricio Benitez
Name:
Mauricio Benitez
Title:
Director





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





THE TORONTO DOMINION BANK, NEW
YORK BRANCH, as an Extending Lender and an
Extending Issuing Bank
 
 
 
 
By:
/s/ Annie Dorval
Name:
Annie Dorval
Title:
Authorized Signatory





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as an Extending Lender and Assignee
 
 
 
 
By:
/s/ Rolf Risan
Name:
Rolf Risan
Title:
Senior Vice President
 
 
 
 
By:
/s/ Lars Christian Eriksen
Name:
Lars Christian Eriksen
Title:
Vice President





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





NORDEA BANK NORGE ASA, as an Extending
Lender and Assignor
 
 
 
 
By:
/s/ Tom Kuhnle
Name:
Tom Kuhnle
Title:
Senior Vice President
 
 
 
 
By:
/s/ Olle Jonsson
Name:
Olle Jonsson
Title:
Relationship Manager





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------



UNICREDIT BANK AG, NEW YORK BRANCH,
as an Extending Lender
 
 
 
 
By:
/s/ Julien Tizorin
Name:
Julien Tizorin
Title:
Director
 
 
 
 
By:
/s/ Filippo Pappalardo
Name:
Filippo Pappalardo
Title:
Managing Director



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL), as an Extending Lender
 
 
 
 
By:
/s/ Michael I. Dicks
Name:
Michael I. Dicks
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Duncan Nash
Name:
Duncan Nash
Title:
Authorized Signatory



Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------





ARAB BANKING CORPORATION, Grand
cayman, as an Extending Lender
 
 
 
 
By:
/s/ Richard Tull
Name:
Richard Tull
Title:
Vice President, Head of Trade Finance
 
 
 
 
By:
/s/ Bayo Gbowu
Name:
Bayo Gbowu
Title:
Vice President





Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------




Annex I


Commitments Following the Specified Prepayment and Commitment Reduction


Lender
Revolving Credit Agreement
Non-Extended Commitment
Revolving Credit Agreement
Extended Commitment
Term Loan Agreement Commitment
Credit Agricole Corporate and Investment Bank
$157,777,777.78
$0
$0
JPMorgan Chase Bank, N.A.
$0
$109,982,378.81
$47,776,880.45
Deutsche Bank AG New York Branch
$0
$109,982,378.81
$47,776,880.45
Morgan Stanley Bank, N.A.
$0
$109,982,378.81
$0
Morgan Stanley Senior Funding, Inc.
$0
$0
$47,776,880.45
Wells Fargo Bank, National Association
$0
$109,982,378.81
$47,776,880.45
Citibank, N.A.
$0
$109,982,378.81
$47,776,880.45
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$0
$109,982,378.81
$47,776,880.45
Skandinaviska Enskilda Banken AB (publ)
$0
$77,461,471.16
$33,649,639.95
The Toronto Dominion Bank, New York Branch
$0
$77,461,471.16
$33,649,639.95
Royal Bank of Canada
$0
$69,715,324.05
$30,284,675.95
Standard Chartered Bank
$0
$62,743,791.64
$27,256,208.36
Barclays Bank plc
$0
$55,772,259.24
$24,227,740.76
HSBC Bank USA, N.A.
$71,111,111.11
$0
$0
Nordea Bank Norge Finland Plc, New York Branch
$0
$49,575,341.54
$21,535,769.57
Unicredit Bank AG, New York Branch
$0
$49,575,341.54
$21,535,769.57
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$0
$27,886,129.62
$12,113,870.38
Arab Banking Corporation, Grand Cayman
$0
$20,914,597.21
$9,085,402.79
TOTAL
$228,888,888.89
$1,151,000,000
$500,000,000





I-1

--------------------------------------------------------------------------------




Annex II




AMENDED AND RESTATED CREDIT AGREEMENT


(See Exhibit 10.2 Amended and Restated Credit Agreement)



